Citation Nr: 1038156	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1942 to November 
1945.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO) 
which, in pertinent part, denied service connection for tinnitus 
and GERD.

The Board remanded the case to the RO for further development in 
July 2008.   In an October 2009 decision, the Board affirmed the 
RO's denial of the benefit on appeal. The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC). In April 2010, the Court vacated that 
Board's decision with respect the Veteran's claims for service 
connection for tinnitus and GERD, and remanded the case to the 
Board for readjudication in compliance with a April 2010 Joint 
Motion.  The case is once again before the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

The CAVC remanded the present appeal to the Board in April 2010 
for compliance with the instructions of an April 2010 Joint 
Motion.  The Joint Motion provides, in part, that remand is 
required because of the Board's reliance on a March 2005 VA 
examination in denying the Veteran's claim of entitlement to 
service connection for tinnitus.   Specifically, the parties 
agreed that a March 2005 VA examiner did not provide any 
rationale for his conclusion that the Veteran's tinnitus was not 
related to service because it was "periodic."

The Board notes that the Veteran's service treatment records are 
unavailable in this case.  The Veteran's report of separation 
indicates that the Veteran's military occupational specialty was 
mortar gunner; that his battles and campaigns included China 
(Central Burma) and India (Burma); and that his decorations and 
citations include Asiatic-Pacific Theater Ribbon with 3 Bronze 
Stars.  One year and nine months of foreign service is reported.  
His military qualifications include the Combat Infantryman Badge.  
See also April 2005 rating decision granting service connection 
for posttraumatic stress disorder on the basis of the Veteran's 
World War II experiences.  Thus the record indicates that the 
Veteran has established combat status.  Under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), service connection for a 
combat-related injury may be based on lay statements, alone, but 
do not absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, as to both of which 
competent medical evidence is generally required.  Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  Thus, the provisions of 38 
U.S.C.A. § 1154(b) do not allow a combat Veteran to establish 
service connection with lay testimony alone.  Rather, the statute 
relaxes the evidentiary requirements for determining what 
happened during service and is used only to provide a factual 
basis for a determination that a particular disease or injury was 
incurred or aggravated in service, not to link the service 
problem etiologically to a current disability.  Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).

The Board finds that the Veteran should be afforded a new VA 
examination to address his claim for service connection for 
tinnitus was incurred in service.  The VA examiner must provide 
an adequate statement of reasons and bases for any opinion 
rendered, and the VA examiner must consider competent lay 
testimony with respect to the Veteran's noise exposure in 
service.  

The April 2010 Joint Motion also provides that the Board failed 
to adequately address the Veteran's statements as to his stomach 
pain during and after service in denying the Veteran's claim for 
GERD.  The Joint Motion noted that there was no examination of 
record pertaining to whether the Veteran's GERD was directly 
related to service.  Thus, in order to afford the Veteran every 
benefit of the doubt, the Board finds that a remand for a new VA 
examination is necessary to address the Veteran's claim for 
service connection for GERD, on a direct basis.  The VA examiner 
must consider the Veteran's lay testimony in rendering his or her 
opinion.  

In this regard, the Board emphasizes that the Veteran is 
competent to report symptomatology and diagnoses rendered since 
service.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that the Board may not 
rely on a medical opinion in which it is determined that a 
veteran's lay statements lack credibility solely because it is 
not corroborated by contemporaneous medical records.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be 
adequate, a medical opinion must be based upon an accurate 
factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
This includes considering a veteran's lay assertions of 
symptomatology that he is competent to observe, unless the Board 
has explicitly found that the assertions are not credible.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board will 
remand this case again for a new VA examination to address the 
issue of direct service connection, based on the premise that the 
Veteran is competent to observe diagnoses and treatment rendered 
since service.  See also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (holding "It is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
audiological examination to address his 
claim for service connection for tinnitus.  
The claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should state 
whether it is at least as likely as not 
that tinnitus was incurred in service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved. 

The examiner should specifically 
address the Veteran's lay statements 
with respect to noise exposure in 
service, and with respect to the 
Veteran's symptomatology, and any 
diagnoses or treatment rendered since 
service.

2.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to address his claim for service 
connection for GERD.  The claims folder 
must be made available to the examiner for 
review before the examination.  The 
examiner should state whether it is at 
least as likely as not that GERD was 
incurred in service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved. 

The examiner should specifically 
address the Veteran's lay statements 
with respect to the Veteran's 
symptomatology, and any diagnoses or 
treatment rendered in service or since 
service.

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  If 
the benefits sought are not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity to respond 
before returning the record to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
